OPINION ON REHEARING.
Rothrock, Ch. J.
A petition for rehearing was entertained in this case, because some of the members of the court were inclined to doubt the correctness of the principal point in the original opinion. (63 Iowa, 686.) The question has been fully argued upon the rehearing, and the whole record has been again examined by the court, and in the light of the reargument we adhere to the opinion already filed; and we do not deem it necessary to elaborate the discussion of the question further than to say that, the object of the law being to give notice to the owner of the land, it is the duty of the purchaser to examine the records and ascertain in whose name the land is taxed. This record is to be found in the auditor’s office long after the levy of the taxes by the board of supervisors, and until the tax-books are placed *435in the hands of the treasurer. The name of the person to whom land is to be taxed is ascertained and made of record by the assessor, and is to be found' in the auditor’s office, and, from the time of the return of the assessor until the tax dujxLicate is delivered to the treasurer, the auditor’s office is the place where the information upon which to base the notice may be found. If we were to take the phrase “ is taxed ” in its literal sense, there would be a time between the payment of the tax for one year and the levy of the tax for the next year when the land would not be taxed to any one, and we think it may be properly held that until the land is listed for taxation it may be said that it “is taxed” to the same person as in the previous year; but when it is listed for taxation in the name of another, we think from that time it may properly be said to be taxed to that person, in view of the object and intent of the statute.
The former opinion is adhered to, and the decision of the district court is
Affirmed.